                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



LARRY D. M.,                             )
                                         )
                    Plaintiff,           )
                                         )              CIVIL ACTION
v.                                       )
                                         )              No. 17-2459-JWL
                                         )
NANCY A. BERRYHILL,                      )
Acting Commissioner of Social Security,  )
                                         )
                    Defendant.           )
 _______________________________________ )



                            MEMORANDUM AND ORDER


       This matter is before the court on Plaintiff’s Motion for Attorney Fees Pursuant to

28 U.S.C. ' 2412, and his amended memorandum in support.         (Docs. 18, 21) (Pl.

Mem.). The Commissioner admits that a fee award is proper but argues that the amount

requested is unreasonable because an unreasonable amount of time was expended in

reviewing the record and preparing Plaintiff=s Social Security Brief.   (Doc. 22) (Comm’r

Obj.). The court finds that the hours expended reviewing the record and preparing

Plaintiff’s Social Security Brief were unreasonable in the circumstances.    Therefore, the

court GRANTS in part and DENIES in part Plaintiff=s motion for attorney fees for 34.85

hours in judicial review of the decision of the Commissioner of Social Security and an

additional 10.25 hours in defending the attorney fee request, both at the rates calculated
in the invoices attached to Plaintiff’s memoranda, resulting in a fee award of $6,698.10 as

explained hereinafter.

I.     Background

       Plaintiff sought review of the Commissioner=s decision denying disability

insurance benefits. (Doc. 1). The Commissioner answered and filed the transcript of

record with the court. (Doc. 6 & Attach. 1). Plaintiff submitted a Motion to

Supplement the Record, which the court granted. (Docs. 9, 10). The court found “no

factual support for the finding that Plaintiff ‘retained ability to engage in “moderate”

exercise three days per week.’” (Doc. 16, p.11). The court entered judgment

remanding the case for further proceedings. (Doc. 17). Plaintiff now seeks payment of

attorney fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. ' 2412.

(Docs. 18, 23).

       Plaintiff=s counsel has established by attachments to his briefs that he expended

forty-five and one-tenth hours in representing Plaintiff including; (a) six and six tenths

hours in preliminary matters and in submitting the supplemental record in this case,

(b) eighteen hours reviewing, researching, and writing plaintiff=s brief in the case, (c) ten

hours reviewing, researching, and writing a reply brief, (d) twenty-five hundredths of an

hour reviewing the court’s judgment and notifying Plaintiff, and (e) ten and twenty-five

hundredths hours conferring with opposing counsel regarding fees in accordance with the

local rule and researching and preparing an EAJA reply brief.

II.    Legal Standard
                                              2
       The court has a duty to evaluate the reasonableness of every fee request. Hensley

v. Eckerhart, 461 U.S. 424, 433-34 (1983). The EAJA,1 28 U.S.C. ' 2412, requires that

a court award a fee to a prevailing plaintiff unless the court finds that the position of the

United States was substantially justified. Gilbert v. Shalala, 45 F.3d 1391, 1394 (10th

Cir. 1995) (citing Estate of Smith v. O=Halloran, 930 F.2d 1496, 1501 (10th Cir. 1991)).

The test for substantial justification is one of reasonableness in law and fact. Id. The

Commissioner bears the burden to show substantial justification for her position. Id.;

Estate of Smith, 930 F.2d at 1501. The maximum fee of $125 per hour provided in

' 2412(d)(2)(A), if awarded, may be adjusted for increases in the cost of living. Harris

v. R.R. Ret. Bd. 990 F.2d 519, 521 (10th Cir. 1993); 28 U.S.C. ' 2412(d)(2)(A)(ii).

       “A request for attorney’s fees should not result in a second major litigation.

Ideally, of course, litigants will settle the amount of a fee. Where settlement is not




       1
           In relevant part, the EAJA states:

       (d)(1)(A) ... a court shall award to a prevailing party other than the United
       States fees and other expenses ... unless the court finds that the position of
       the United States was substantially justified or that special circumstances
       make an award unjust. ...

       (2)(A) For the purposes of this subsection--

       ... (ii) attorney fees shall not be awarded in excess of $125 per hour unless
       the court determines that an increase in the cost of living or a special factor,
       ... justifies a higher fee.

28 U.S.C. ' 2412.

                                                3
possible, the fee applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at

437. “Counsel for the prevailing party should make a good faith effort to exclude from a

fee request hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer

in private practice ethically is obligated to exclude such hours from his fee submission.

‘In the private sector, “billing judgment” is an important component in fee setting. It is

no less important here. Hours that are not properly billed to one’s client also are not

properly billed to one’s adversary pursuant to statutory authority.’” Id., at 434. The fee

applicant should exercise billing judgment with respect to the number of hours worked

and billed. Hensley, 461 U.S. at 437. Billing judgment consists of winnowing hours

actually expended down to hours reasonably expended. Case v. Unified School Dist.

No. 233, Johnson County, 157 F.3d 1243, 1250 (10th Cir. 1998). “In sum, the district

court must carefully scrutinize the total number of hours reported to arrive at the number

of hours that can reasonably be charged to the losing party, much as a senior partner in a

private firm would review the reports of subordinate attorneys when billing clients whose

fee arrangement requires a detailed report of hours expended and work done.” Ramos v.

Lamm, 713 F.2d 546, 555 (10th Cir. 1983), disapproved of on other grounds by

Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 483 U.S. 711, 717-28

(1987). The objecting party has the burden to challenge, through affidavit or brief, with

sufficient specificity to provide notice to the fee applicant the portion of the fee petition


                                               4
which must be defended. Bell v. United Princeton Prop., Inc., 884 F.2d 713, 715 (3d

Cir. 1989).

III.    Discussion

        A.    Arguments

        The Commissioner agrees that award of a fee under the EAJA is appropriate in

this case but disagrees with the amount of the fee requested. She argues that “a portion

of the statement of facts, and almost all of the argument in Plaintiff’s opening brief

[before the court in this case wa]s copied and pasted from the Position Statement

submitted to the Appeals Council.” (Comm’r Obj. 3) (citing Doc. 11 (Supp. R.), Attach.

5 (Pl. July 19, 2017 Letter Brief to the Appeals Council) (hereinafter “Position

Statement”)). She argues that “most [of] the argument in Plaintiff’s opening brief is

copied and pasted almost verbatim from the Position Statement submitted to the Appeals

Council” (Comm’r Obj. 3), and that the work charged before this court was duplicative of

work done at the administrative level and is not properly claimed as work before this

court. Id. at 4-5. She argues this court has recognized that typical Social Security cases

require between thirty and forty hours of work by an attorney, but this is not a typical

case because “the bulk of the hours claimed [for Plaintiff’s initial brief] are for writing, at

most, an additional 14 pages, while copying and pasting almost all of the substantive

argument.” Id. at 5. She argues that total fees awarded should be “at most, $4,000.00.”

Id. at 6.


                                               5
       In his Reply, Plaintiff argues that the Commissioner objects only to an

unreasonable amount of work on Plaintiff’s Social Security Brief but not to any other

aspect of the fee requested. (Doc. 23, p.1) (hereinafter EAJA Reply). He points out

that the amount billed for the remaining work to which the Commissioner does not object

is $3,222.51, leaving $770.492 as compensation for counsel’s work on the additional 14

pages provided in the brief. (EAJA Reply 2). He argues this implies that all of the

work reasonably done before this court on Plaintiff’s Social Security Brief amounted to

“just over 4 hours.” Id. Plaintiff argues that the Commissioner’s argument that most of

his Brief was copied and pasted from his Position Statement is “offensive and borderline

defamatory,” and that “[i]n the Rule 54.2 Conference, Social Security counsel directly

accused Plaintiff’s Counsel [sic] of including his time for drafting Plaintiff’s Position

Statement to the Appeals Council as part of this fee application,” and that the

Commissioner’s Objection and footnote 3 therein, “continue to further this accusation,”

greatly offending Plaintiff’s counsel. (EAJA Reply 4-5). He argues that although “the

framework of the Position Statement to the Appeals Council was utilized by Counsel

[sic] in formulating the Plaintiff’s Social Security Brief[, t]hat should come as no surprise

to anyone.” Id. at 5. He argues that “[t]he statement of facts in Plaintiff’s Social

Security Brief has significant additions to it and further contains specific references to the


2
 The court notes that it agrees with Plaintiff’s calculation of the hours and the
compensation billed for other work. However, Plaintiff erred in finding the difference
between the amount allowed for other work and that remaining available for the
additional pages, which is $777.49. ($4,000.00 - $3,222.51 = $777.49).
                                              6
transcript which was not available at the time of Counsel’s [sic] submission of the

Position Statement.” Id. Plaintiff notes that due to the Commissioner’s objection to the

fee request, he was required to prepare and file a Consultation Statement in accordance

with Local Rule 54.2, amend his memorandum requesting fees, and file a reply to the

Commissioner’s objections, thereby requiring the expenditure of 10.25 additional hours

of work, and he requests further fees amounting to $1,990.55 for a total fee request of

$8,643.22. Id. at 6.

       B.     Analysis

       Key to this conflict is the apparent repetition in Plaintiff’s Social Security Brief of

many of the same facts and arguments from the Position Statement he submitted to the

Appeals Council. The Commissioner is correct that many sentences from the Position

Statement appear verbatim in the Brief. Plaintiff is correct that this should come as no

surprise to anyone, for the allegedly erroneous decision Plaintiff appealed to the Appeals

Council is the same allegedly erroneous decision Plaintiff appealed to the court. The

Appeals Council made no change in the decision, so it is reasonable to assume that

Plaintiff will allege the same or very similar errors in his argument before the court.

Moreover, the facts in the administrative record remain the operative facts before the

court, and Plaintiff’s statement of facts before the court would change only to the extent

the record changed (Supplemental Record) or Plaintiff chose to emphasize different facts

to the court. And, the Commissioner chose to ignore that in many instances the facts and

arguments were changed in Plaintiff’s Brief by providing appropriate citations from the
                                              7
administrative record as it appeared before the court rather than as it was exhibited before

the ALJ, and that the material was rearranged and in several instances rewritten to adjust

Plaintiff’s allegations of error before the court.

       This conflict illustrates the purpose of the Local Rule requiring consultation when

requesting statutory attorney fees. D. Kan. R. 54.2. That consultation allows the

defendant’s counsel to point to factors suggesting the request appears to be excessive and

to suggest that the plaintiff’s counsel should exercise greater billing judgment. It allows

the plaintiff’s counsel to explain the basis for requested fees, to suggest that defendant’s

counsel may be overreaching, and to suggest a compromise where appropriate. The

court expects that counsel, as attorneys, will be able to conduct such discussions realizing

that they are officers of the court and are not opponents taking opposite sides regardless

of the merits of the other’s argument. Here, defendant’s counsel attacked the integrity of

plaintiff’s counsel (or at least gave that impression to plaintiff’s counsel). And

plaintiff’s counsel took the asserted need for greater billing judgment personally, refused

to see the apparent truth of the assertion, or to explain the basis for it or suggest a means

to reach a compromise. Then, the sides were drawn up in opposition and the fee war

was on. Instead of seeing the apparent lack of billing judgment, plaintiff’s counsel now

apparently felt justified to bill another ten hours because of defendant’s counsel’s insult,

and instead of recognizing the work performed by plaintiff’s counsel in rewriting his

arguments in the Brief, defendant’s counsel apparently felt justified in suggesting that a

reasonable fee should be limited to $4,000.00.
                                               8
       The court finds error in both positions. As the Commissioner suggests, much of

the work in preparing Plaintiff’s Social Security Brief had been done previously in

preparing the Position Statement for the Appeals Council. But, as Plaintiff suggests,

even the portions of the Position Statement forming the basis for the Brief still required

reworking and a certain amount of rewriting to provide a useful Brief, and there was

other work to be done in the Brief. As Plaintiff points out, the Brief clearly required

more than 4.1 hours to prepare, even after exercising billing judgment and applying a

reduction in the 18 hours spent. The court finds that a reduction of five hours at the

unopposed rate of $189.97 for work done in December 2017 ($949.85) is an appropriate

reduction for the work reasonably performed on Plaintiff’s Brief.

       The question remains regarding the time reasonably expended in securing attorney

fees in this case. Fees should not be awarded or withheld as “punishment” for the

conduct of a party. It could be argued that had Plaintiff recognized the need for

additional billing judgment there would have been no need for further motion practice, in

which case no additional fees should be awarded. However, it could also be argued that

the Commissioner would not have been satisfied with any fee award exceeding

$4,000.00, in which case further motion practice would have been necessary to receive a

reasonable fee. The court finds that both parties appear to have been intransigent in

working toward a resolution of the fee issue. Therefore, it finds that only one-half of the

time requested for defending the motion and preparing the statement of consultation was

reasonably expended in this case.
                                             9
       The court finds that $5,702.82 is a reasonable fee for Plaintiff’s prosecution of the

case in chief ($6,652.67 - $949.85 = $5,702.82), and $995.28 is a reasonable fee for

motion practice in the fee dispute. ($1,990.55/2 = $995.28). Plaintiff also seeks

$400.00 in costs for reimbursement of the filing fee in this case, and the Commissioner

does not object.

       IT IS THEREFORE ORDERED that Plaintiff=s “Motion for Attorney Fees

Pursuant to 28 U.S.C. ' 2412” (Doc. 18) be GRANTED in part and DENIED in part, and

that fees be awarded in the sum of $6,698.10.

       IT IS FURTHER ORDERED that costs be awarded in the amount of $400.00

       Dated this December 10, 2018, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                             10
